                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



United States of America,
                                                             Crim. No. 19-204 (ECT/BRT)
                     Plaintiff,

v.
                                                                   ORDER
John Thomas White,

                     Defendant.



       This matter is before the Court upon the Motion of the United States to Continue

the Pretrial Motions Hearing and For Exclusion of Time Under the Speedy Trial Act.

(Doc. No. 25.) The Government’s motion is based on the fact that the prosecutor will be

in trial from September 23 through approximately October 4, 2019, and will be on

vacation for two weeks thereafter. The Defendant does not oppose the motion or the

request to exclude time from the speedy trial act.

       For good cause shown, the motion is granted. The criminal motions hearing

currently scheduled for September 26, 2019, is hereby continued to October 30, 2019, at

3:00 p.m. In order to allow both the Government and defense counsel sufficient time to

review the discovery and prepare for trial under the circumstances, and pursuant to 18

U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court finds that the ends of justice served by the

granting of the continuance outweigh the best interest of the public and the Defendant in

a speedy trial. This finding is based on the facts set forth in the Motion of the United
States to Continue the Pretrial Motions Hearing and For Exclusion of Time Under the

Speedy Trial Act (Doc. No. 25).

      Accordingly, IT IS HEREBY ORDERED that:

      1.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

             a.     The government makes timely disclosures and Defendant identifies
                    in the motions particularized matters for which an evidentiary
                    hearing is necessary; or

             b.     Oral argument is requested by either party in its motion, objection or
                    response pleadings.

      2..    If required, the motions hearing shall be heard before Magistrate Judge

Thorson on October 30, 2019, at 3:00 p.m. in Courtroom 6A, U.S. Courthouse, 316

North Robert Street, St. Paul, Minnesota. D. Minn. LR 12.1(d).

      3..    TRIAL

      All voir dire questions, jury instructions, and trial related motions (including

motions in limine) must be submitted to District Judge Eric C. Tostrud on or before

November 25, 2019.

      A pretrial conference will be held on December 6, 2019, at 9:00 a.m. before

District Judge Eric C. Tostrud in Courtroom 3B, Warren E. Burger Federal Building and

U.S. Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.

      This case shall commence trial on December 9, 2019, at 1:00 p.m. before District

Judge Eric C. Tostrud in Courtroom 3B, Warren E. Burger Federal Building and U.S.

Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.

                                             2
      4.     The period of time from September 18, 2019 through October 30, 2019,

shall be excluded from the Speedy Trial Act computations in this case.



Dated: September 18, 2019                s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         United States Magistrate Judge




                                           3
